Title: From Thomas Jefferson to Thomas J. Gantt, 9 September 1821
From: Jefferson, Thomas
To: Gantt, Thomas J.



Sep. 9. 21.
Th: J. returns his thanks to mr Gantt and the 76 associan for the copies they have been so good as to send him of the orations of mr Elliott and mr Ramsay, & especially for the kindness of their expressions towds himself. if the times in which his lot happd to be cast have put some opptys in his way of bearing testimony to good principles he is abundantly rewarded by the zeal with which they are cherished by those to whom they are now commd inculcated with the animn & eloquence of mr E. & mr R. they cannot fail to make deep & just impression on the minds of their hearers, he prays mr Gantt & the 76. assocn to accept the assurance of his high respect